UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4029



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERNEST EARL MCLAMB; THOMAS LATTIE MCLAMB,

                                            Defendants - Appellants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CR-98-62-F)


Submitted:   September 30, 1999           Decided:   October 15, 1999


Before MURNAGHAN, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina; J.
Michael McGuinness, Elizabethtown, North Carolina, for Appellants.
Janice McKenzie Cole, United States Attorney, Anne M. Hayes, Assis-
tant United States Attorney, J. Frank Bradsher, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Lattie McLamb and Ernest Earl McLamb each pled guilty

under separate plea agreements, to conspiracy to distribute and

possess with intent to distribute marijuana and to use of real and

personal property to facilitate and commit controlled substance

offenses.   On appeal, their sole allegation is that the Government

breached its plea agreement with each of them by failing to fully

disclose to the sentencing court the scope of their cooperation

with the Government.   We have reviewed the record and find no plain

error.   See United States v. McQueen, 108 F.3d 64, 65-66 (4th Cir.

1997) (holding that when the issue of a breached plea agreement is

raised for first time on appeal, it is reviewed for plain error).

Accordingly, we affirm the McLambs’ convictions and sentences.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                 2